Citation Nr: 0014420	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  96-29 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than August 1, 
1994, for an evaluation of a 100 percent for depressive 
neurosis. 

2.  Entitlement to a rating in excess of 30 percent for 
hepatitis.

3.  Entitlement to a rating in excess of 20 percent for T12-
L1 fractures with degenerative joint and disc disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1989 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1993 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
That determination in part denied entitlement to service 
connection for hepatitis, compression fracture, T12-L1 with 
degenerative joint disease, and dysthymic disorder.  

In a May 1995 decision, the RO granted service connection for 
hepatitis, evaluated as 30 percent disabling.  In that same 
decision, the RO granted service connection for compression 
fracture, T12-L1; degenerative joint disease (DJD); and 
degenerative disc disease (DDD); as aggravated by service.  
After determining that the compression fractures, T12-L1, 
DJD, DDD, were 20 percent disabling under 38 C.F.R. § 4.71a. 
Diagnostic Codes 5285 - 5293, the RO deducted 10 percent for 
the portion of the disability that existed prior to service 
and assigned a 10 percent evaluation.  The veteran continued 
to disagree with these evaluations.  

In a January 1996 rating decision, the RO granted service 
connection for depression and assigned a 100 percent 
disability evaluation, effective from February 24, 1995.  The 
veteran disagreed with the effective date.  A statement of 
the case was issued in January 1996.  A VA Form 119, Report 
of Contact, dated in August and October 1996 reflects that 
via telephone the veteran indicated that he was not fully 
satisfied with the actions taken by the RO and desired to 
continue his appeal.  In this instance, the Board finds that 
telephone conversations when reduced to writing constitutes a 
valid substantive appeal pertaining to the issue of 
entitlement to an earlier effective date.  


REMAND

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (a); 38 
C.F.R. § 3.103(a) (1999).  The Court has held that the duty 
to assist the veteran in obtaining available facts and 
evidence to support his claim includes obtaining pertinent 
evidence that applies to all relevant facts.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The Board notes that in his February 1995 statement, the 
veteran indicated that he had been found to be totally 
disabled by the Social Security Administration (SSA) due to 
his service-connected disabilities.  That decision and the 
records upon which it was based are not a part of the claims 
folder.

The United States Court of Appeals for Veterans Claims 
(Court) has instructed that where there is actual notice to 
VA that the appellant is receiving disability benefits from 
the SSA, VA has a duty to acquire a copy of the decision 
granting social security disability benefits and the 
supporting medical documents relied upon in reaching that 
determination.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

A copy of the SSA decision, as well as the medical evidence 
relied upon in reaching that decision, may be relevant to the 
issues on appeal, and should be considered by the Board in 
determining the merits of this appeal.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).


In addition to the issues noted above, the December 1993, 
rating decision granted service connection for residuals of a 
right shoulder injury and right inguinal hernia evaluated as 
noncompensable, and denied entitlement to service connection 
for Wilson's disease, and internal bleeding.  In a memorandum 
dated November 4, 1996, the veteran's representative asserted 
that the VA erred in not "continuing" all the issues shown in 
the December 1993 rating decisions.  He reported that that 
there was nothing was mentioned in the notice of disagreement 
to drop any issue.  He noted that VA did not mentioned all of 
the issues in the statement of the case, which resulted in 
confusion on the part of the veteran who unknowingly signed a 
VA Form 9 not realizing all of the issues were not on appeal.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has discussed what constitutes a valid 
notice of disagreement (NOD).  See Collaro v. West, 136 F.3d 
1304 (Fed. Cir. 1998); Ledford v. West, 136 F.3d 776 (Fed. 
Cir. 1998).  In Ledford, the Federal Circuit held that an NOD 
must merely indicate disagreement with a particular 
determination while the veteran's substantive appeal "should 
set out specific arguments relating to errors of fact or 
law."  Ledford, 136 F.3d at 780 (quoting 38 C.F.R. § 20.202).  
In Collaro, the Federal Circuit held that the "statutory and 
regulatory regime that Congress created to protect veterans" 
allows a claimant to file a "vague NOD" and at a later time 
"cut the rough of his NOD to reveal the . . . radix of his 
issue that lay within."  Collaro, 136 F.3d at 1308-09.

The Court has interpreted Collaro and Ledford to mean that 
the Court (and by inference the Board) has jurisdiction over 
all claims raised to the RO when presented in conjunction 
with a general or vague NOD.  Buckley v. West, 12 Vet. App. 
76, 82-83 (1998).

It could be prejudicial for the Board to determine the 
sufficiency of the veteran's notice of disagreement in the 
first instance.  See Marsh v. West, 11 Vet App 468 (1998), 38 
C.F.R. § 19.34 (1999) (whether the veteran has filed a timely 
notice of disagreement is an appealable issue).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for his service-
connected back disability and hepatitis B 
since January 1999.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.

2.  The RO should take all necessary 
steps to obtain all records pertaining to 
any claim for Social Security disability 
benefits made by the veteran.  The RO 
should obtain copies of the appellant's 
claim for Social Security benefits, as 
well as any determinations made by the 
SSA with respect to the veteran's claim 
for those benefits, and the records that 
served as the basis for any 
determinations.  All records so obtained 
from the SSA should be associated with 
the veteran's claims folder.

3.  The veteran should be afforded 
appropriate VA examinations to determine 
the current severity of his service-
connected hepatitis B and back 
disability.  The claims folder should be 
made available to the examiner for review 
before the examinations.  The examination 
reports should include a thorough 
description of the veteran's symptoms, 
clinical findings, and associated 
functional impairment.  

In order to comply with requirements of 
applicable laws, regulations and court 
decisions, the examiner should report the 
veteran's active and passive ranges of 
motion in degrees, and report any 
limitation of function, as well as the 
normal range of motion in degrees.  The 
examiner is specifically requested to 
note any swelling, atrophy, and the 
extent of any weakness in veteran's back.  
Additionally, it should be noted whether 
there is evidence of intervertebral 
deformity.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in full.  If it has not, the RO 
should implement corrective procedures.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an effective date earlier than August 1, 
1994 for the grant of a 100 percent 
evaluation for depressive neurosis, 
entitlement to a rating in excess of 30 
percent for hepatitis, and entitlement to 
a rating in excess of 20 percent for T12-
L1 fractures, degenerative joint disease; 
degenerative disc disease.  The RO should 
also determine whether the veteran 
submitted a timely and sufficient NOD 
with regard to all of the issues 
adjudicated in the December 1993 rating 
decision.

If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case as to any remaining 
issue for which a valid notice of 
disagreement has been submitted.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, the case should be returned to the Board for 
appellate review of those issues for which a valid 
substantive appeal has been submitted.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


